Case 3:18-cv-14949-|\/|AS-LHG Document 81 Filed 12/17/18 Page 1 of 1 Page|D: 1665

 

STEVEN A. WEINER
sweiner ii>osla‘vv.com

 

December 10, 2018

VIA ELECTR()NIC FILING
The Honorable Michael A. Shipp
U.S. District Court - District of NJ
Clarkson S. Fisher U.S. Courthouse
Courtroorn 5W

402 East State Street

Trenton, NJ 08608

 

 

Re: William and Margie Anderton v. 3M Company, et al
USDC DC of NJ - Case No. 3:18-CV-14949-MAS-LHG

Dear Judge Shipp:

This firm represents defendant Colgate-Palmolive Company, in its capacity as a successor-in-
interest to The Mennen Company (“Mennen”) in the above-referenced matter. We respectfully
request an extension of time for Mennen to answer, move or otherwise respond to plaintiffs’
Complaint to December 28, 2018. We further request additional time to serve our Rule 26
Disclosures. No prior extensions have been obtained.

Mennen Was served With the initial complaint on October 11, 2018. On October 15, 2018,
Defendant Revlon filed a Notice of Removal to the United States District Court. The initial 21 -day
period to respond to the complaint has since passed; We cannot seek a clerk’s Order of Extension.
The proposed extension to December 28, 2018 to respond Would not result in any prejudice to the
plaintiffs or any of the other parties to this action.

Thank you for your consideration in this matter.

Very truly yours,
/s/St'e\/avi/A. Weiner
Steven A. Weiner
SAW:jmd
CC: All Counsel of Record (via electronic mail)

14 Village Park Road Cedar Grove, NJ 07009 | (973) 239-5700 | Facsirnile: (973) 239-3400 | oslaw.com

Empire State Building 350 Fifth Avenue, 59m Floor New York, NY | (888) 663~1117

 

